ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Applicant's amendment and response dated November 09, 2020 in responding to the Office Action of July 09, 2020, in which claims 1, 2, 4-5, and 7-11 were pending in the previous Office action.
	Claim 5 has been cancelled. 
	No claims have been newly added.
Thus, claims 1, 2, 4, and 7-11 are pending for examination.
Allowable Subject Matter
3.	Claims 1, 2, 4, and 7-11 are allowed, which re-number as 1-8.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “tracing, by the processor of the computer, by querying the analysis information to determine program behavior starting with a main entry point to produce trace data; and visualizing, by the processor of the computer, the trace data as a sequence diagram, wherein the trace data comprises a representation corresponding to a sequence diagram of the source code of the computer program, wherein the tracing traces method calls that cannot be executed due to a program error by referencing the analysis information, and wherein the collecting includes logging the method calls along 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1, 2, 4, and 7-11 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARINA LEE/Primary Examiner, Art Unit 2192